UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6127



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


AHMED MALACHI ABDEL-AZIZ, a/k/a Bobby       Seal,
a/k/a Bobby Seals, a/k/a Ahmed Abdel        Aziz,
a/k/a Jerome Smith, a/k/a Michael Smith,    a/k/a
Cedric Ellison, a/k/a Fretral McRae,        a/k/a
Chreshan Allen,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-00-75)


Submitted:   April 17, 2003                  Decided:   April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ahmed Malachi Abdel-Aziz, Appellant Pro Se.     Dennis M. Duffy,
Assistant United States Attorney, Mary Jude Darrow, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahmed Malachi Abdel-Aziz appeals the district court’s order

denying his motion for immediate injunction.       We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See United States v. Abdel-Aziz,

No. CR-00-75 (E.D.N.C. Dec. 9, 2002).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   2